EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0083492, filed on 2016/07/01.

Allowable Subject Matter

3.	Claims 1-7 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

HAN (US PGPub./Pat. 20160307501) teaches an AMOLED pixel driving circuit and a pixel driving method. The AMOLED pixel driving circuit utilizes a 6T2C structure, comprising a first, a second, a third, a fourth, a fifth and a sixth thin film transistors (T1, T2, T3, T4, T5, T6), a first, a second capacitors (C1, C2) and an organic light emitting diode (OLED), and the first thin film transistor (T1) is a drive thin film transistor, and the fifth thin film transistor (T5) is a switch thin film transistor; and a first control signal (G1), a second control signal (G2) and a third control signal (G3) are involved, and the three are combined with one another and correspond to a data signal writing stage (1), a whole compensation stage (2), a charging stage (3) and a light emitting stage (4) one after another. The threshold voltage changes of the drive thin film transistor and the organic light emitting diode can be effectively compensated to make the display brightness of the AMOLED more even and to raise the display quality.

Ka et al. (US PGPub./Pat. 10381426) teach pixel includes a pixel circuit and an organic light emitting diode. The pixel circuit has first, second, third, and fourth transistors. The first transistor controls an amount of current flowing from a first driving power supply coupled to a first node to a second driving power supply through the organic light emitting diode. The turns on when a scan signal is supplied to a first scan line. The third transistor turns on when a scan signal is supplied to a second scan line. The fourth transistor turns on when a scan signal is supplied to a third scan line. The first transistor is a p-type Low Temperature Poly-Silicon thin film transistor and the third transistor and the fourth transistor are n-type oxide semiconductor thin film transistors.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a pixel circuit including 

“…a first transistor to control an amount of driving current flowing …;
a second transistor coupled between the first node and a first electrode …
a third transistor coupled between a data line and a second node…; and\a fourth transistor coupled to the second node…
any transistor being directly connected to the gate electrode of the first transistor is an oxide semiconductor thin film transistor, and
any transistor through which the driving current flows is a Low Temperature Poly- Silicon (LTPS) thin film transistor.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628